DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following action is in response to the applicant’s Amendment dated 10/7/2022, that was in response to the Office action dated 7/7/2022. Claims 1, 3-6, 8-10, 12-14, 16 and 17 are pending, claim(s) 1, 10 and 16 has/have been amended, while claim(s) 2, 7 and 11 have been cancelled.
Response to Arguments
Applicant's arguments filed 10/7/2022 have been fully considered but they are not persuasive. Visually, the application is different from the applied art. The oven styles, although different, when given the broadest reasonable interpretation of the claims, and considering the claims do not require any operational limitations (e.g. how the hatch opens compared to the “hatch” of the applied art”), the applied art reads on the claimed invention. The reasons for the applicant’s not being persuasive are given below.
The applicant respectfully submits that, there is no suggestion regarding how one would modify the grill 10 disclosed by Jones to incorporate the stones 58, 60 disclosed by Dahle. Specifically, Jones discloses a rack or grate 18 that supports the food during cooking. There is no suggestion how that grate 18 could be removed and a stone placed in the grill 10 of Jones. The examiner respectfully disagrees. It is agreed that Jones does not specify cooking pizza on cooking grate, however one of ordinary skill would have the knowledge of different types of cooking surfaces that can be interchangeable in a single cooking unit. Jones teaches a removable cooking grate 18 which can be moved out of the way, suggesting interchangeability with another cooking surface. Jones also teaches that the cooking pan and wood are also slidable on rails [see paragraph 0039-0040]. Jones also speaks of interchangeable pan 30 which suggests different methods of for cooking different foods, which also shows the understanding of having different cooking surfaces. The hatch is only required to cover the area of the cooking grate with regard to the claims. Jones teaches a hatch that is pivotable on hinges (20a) [see FIG 2, paragraph 0035]. In the position showb in the figure, the cooking area is accessible, and would cover said area when in the closed position. Dahle teaches a stone 58 resting on a flat panel 64 with a lip the prevents sliding from the stone. The stone is accessible from opening 34. The stone is not secured in the panel other than the lip, which shows a removable surface therein making the combination of Jones and Dahle obvious since there are removable surfaces taught in both with the fact that Jones has interchangeable cooking surfaces. The burner and wood pan combination can both be used to heat the pizza stone since both are operational together [see paragraph 0039]. Since there is a lacking of operational limitations in the claim relating the structural features, the indirect/direct cooking appliance of Jones reads on the pizza oven of the claimed invention. For these reasons, the applicant’s remarks are not persuasive, and the previous grounds of rejection will be maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones [20030217647], further in view of Dahle et al [9182129].
With respect to claim 1, Jones discloses: An oven, comprising: a main body (10) defining a cooking cavity (16); a front portion of the main body defining a front opening for receiving a pizza and acting as an air vent [see FIG 1, which shows a hood 20 of the grill open, with the understanding that vent holes 34, 36 and 38 are on sidewalls, it is inherent that the front would act as a vent when the hood is open]; a wood burning tray (22) assembly including a grate (24) positioned in the main body [see FIG 1, paragraph 0036]; and a gas burner (26) positioned adjacent to the wood burning tray assembly; a hatch opening (covered by 20) defined in the main body to allow for access to the grate positioned in the cooking cavity [see FIG 1, paragraph 0035], wherein the gas burner is configured to combust a gas to heat the cooking cavity [paragraph 0041]; and wherein the gas burner is positioned to ignite wood on the grate of the wood burning tray assembly to further heat the cooking cavity [paragraph 0037].
Jones however does not disclose the baking stone.
Dahle makes up for these deficiencies by teaching:
a baking stone (58) positioned within the cooking cavity [see FIG 6, col 5, line 26-47]. 
It would have been obvious at the time of filing the invention to modify the apparatus of Jones with the teachings of Dahle because Dahle provides a cooking surface suitable for cooking a pizza in an outdoor grill.
Jones further discloses:
{cl. 6} The oven of claim 1, wherein smoke from the wood circulates to reach the pizza [paragraph 0041].
{cl. 8} The oven of claim 1, further comprising a hatch door (20) sized to cover the hatch opening.
{cl. 9} The oven of claim 1, wherein the cooking cavity is configured to allow heat from the gas burner and the wood to circulate within the cooking cavity and exhaust out the front opening [paragraph 0041].
Claim(s) 3-5, 10 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones [20030217647], in view of Dahle et al [9182129], further in view of McLemore [6289795].
Regarding claim 3, Jones discloses the invention as substantially claimed, e.g. there is a wood burning tray assembly (22, 24) including a burner (26) and ash tray (28), however does not disclose the opening in the ashtray as claimed. McLemore make up for these deficiencies by teaching: 
{cl. 3} The oven of claim 1, wherein the wood burning tray assembly further comprises an ashtray defining an opening (365) through which a gas burner tube (368) of the gas burner extends [see FIG 15A].
Jones further shows:
{cl. 4} The oven of claim 3, wherein the grate (22) is positioned on the ashtray (28) of the wood burning tray assembly [see FIG 1].
{cl. 5} The oven of claim 4, wherein the grate defines a plurality of openings that allow air to reach the wood positioned thereon and ash from the wood to fall into the ashtray once the wood is combusted [see FIG 1].
With respect to claim 10, Jones discloses: An oven, comprising: a main body (10) defining a cooking cavity (16); a front portion of the main body defining a front opening for receiving a pizza and acting as an air vent [see FIG 1, which shows a hood 20 of the grill open, with the understanding that vent holes 34, 36 and 38 are on sidewalls, it is inherent that the front would act as a vent when the hood is open]; a rear portion opposite to the front portion of the main body [see FIG 2]; a gas burner (26) including a gas burner tube; and a wood burning tray assembly positioned in the main body, the wood burning tray assembly including: a grate (24); and an ashtray (28); wherein the gas burner is configured to combust a gas to heat the cooking cavity; a hatch opening (covered by hood 20) defined in the main body to allow for access to the grate positioned in the cooking cavity to allow for wood to be placed directly on the grate [see FIG 1, paragraph 0035], wherein the gas burner tube is positioned to ignite the wood on the grate of the wood burning tray assembly to further heat the cooking cavity; and wherein the baking stone is heated by both the gas burner and the wood on the grate  [paragraph 0036-0037, 0039]. 
Jones however does not disclose (at least explicitly): the rear portion defining a rear opening, the burner tube extending through the rear opening in the rear portion and the ash tray defining an opening through which the gas burner tube of the gas burner extends or the baking stone.
McLemore makes up for these deficiencies (of claim 3 and 10) by teaching: the rear portion defining a rear opening (365), the burner tube (368) extending through the rear opening in the rear portion and the ash tray (356, 384) defining an opening through which the gas burner tube of the gas burner extends [see FIG 15A-16, col 13, line 20-61].
It would have been obvious at the time of filing the invention to modify the apparatus of Jones with the teachings of McLemore, because McLemore provides an arrangement that allows for catching ash while also allowing for the burning and ignition of wood, such that the arrangement allows for the burner to remain free from contamination.
Dahle makes up for these deficiencies by teaching:
a baking stone (58) positioned within the cooking cavity [see FIG 6, col 5, line 26-47]. It would have been obvious at the time of filing the invention to modify the apparatus of Jones with the teachings of Dahle because Dahle provides a cooking surface suitable for cooking a pizza in an outdoor grill.
Jones further shows:
{cl. 12} The oven of claim 10, wherein the grate (22) is positioned on the ashtray (28) of the wood burning tray assembly [see FIG 1[.
{cl. 13} The oven of claim 10, wherein the grate (22) defines a plurality of openings that allow air to reach the wood positioned thereon and ash from the wood to fall into the ashtray once the wood is combusted [see FIG 1].
{cl. 14} The oven of claim 10, wherein smoke from the wood circulates to reach the pizza [paragraph 0041].
{cl. 15} The oven of claim 10, further comprising 
{cl. 16} The oven of claim 10, further comprising a hatch door (20) sized to cover the hatch opening.
{cl. 17} The oven of claim 10, wherein the cooking cavity is configured to allow heat from the gas burner and smoke from the wood to circulate within the cooking cavity and exhaust out the front opening [paragraph 0041].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
11/30/2022